Citation Nr: 1128066	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  10-08 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to March 9, 2011.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from March 9, 2011.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to March 9, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to November 1971.

This appeal to the Board of Veterans Appeals (Board) initially arose from a October 2008 rating decision in which the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective October 31, 2007.  The Veteran filed a Notice of Disagreement (NOD) in May 2009.  The RO issued a statement of the Case (SOC) in February 2010, and the Veteran filed a Substantive Appeal (via a VA Form 9, Appeal to the Board) later that month.

In September 2010, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2010).  

In October 2010, the Board remanded the matter on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional action, to include consideration of whether Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In an April 2011 rating decision, the RO awarded a higher rating of 70 percent for PTSD, as well as a TDIU, effective March 9, 2011, but denied higher ratings before and as of that date (as reflected in an April 2011 supplemental SOC (SSOC)). 

Because the appeal involves requests for a higher rating assigned following the initial grant of service connection, the Board characterized that matter in light of the distinction noted in Fenderson v. West, 12 Veteran. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, inasmuch as a higher rating is available for the Veteran's PTSD both before and after the March 2011 effective date of the award of a 70 percent rating, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal as now encompassing claims for higher ratings at each stage, as reflected on the title page.  Id., AB v. Brown, 6 Vet. App. 35, 38 (1993).

 
FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  Since the October 31, 2007 effective date of the grant of service connection, the Veteran's PTSD has been manifested by depressed mood, severe anxiety, suspiciousness, panic attacks, chronic sleep impairment, nightmares, irritability, outbursts of anger, auditory hallucination, social isolation, impaired judgment and thinking, disturbance of mood and motivation, difficulty understanding complex and simple commands; collectively, these symptoms suggest no more than occupational and social impairment with deficiencies in most areas.

3.  Since the October 31, 2007, the Veteran's service-connected PTSD has met the percentage requirements for award of a schedular TDIU and the PTSD has been shown to prevent him from obtaining or retaining substantially gainful employment.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial, 70 percent, but no higher, rating for PTSD, from October 31, 2007 through March 8, 2011, are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).

2.  The criteria for a 100 percent rating for PTSD are not met at any pertinent period prior to or since March 9, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met from October 31, 2007 through March 8, 2011. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, November 2007 and March 2008 pre-rating letters provided notice to the appellant regarding what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letters also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal.  The October 2008 RO rating decision reflects the initial adjudication of the claim after issuance of the November 2007 and March 2008 letters.

Post rating, a June 2009 letter set forth the criteria for higher ratings for PTSD.  The letter also provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of above-described notice, and opportunity for the Veteran to respond, the February 2010 SOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the appeal. Pertinent medical evidence associated with the claims file consists of VA and private treatment records, and the reports of January 2008 and March 2011 VA psychiatric evaluations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board also finds that no additional RO action to further develop the record in connection with this claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

In this case, since the RO has already assigned staged ratings for the Veteran's PTSD-30 percent prior to March 9, 2011, and 70 percent on and after that date-the Board must consider the propriety of the ratings at each stage, as well as whether any further staged rating is warranted.

Although the ratings for Veteran's PTSD have been assigned under Diagnostic Code 9411, the actual criteria for rating psychiatric disabilities other than eating disorders is set forth in a general rating formula.  See 38 C.F.R. § 4.130.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 70 percent, but no higher, rating for the Veteran's PTSD is warranted from the October 31, 2007 effective date of the award of service connection.

Pertinent medical evidence associated with the claims file includes VA and private treatment records and the reports of January 2008 and March 2011 VA examinations.

A private treatment record dated in November 2007 reflects that the Veteran's reported symptoms included flashbacks, ongoing recollection, vivid nightmares, hypervigilance, severe anxiety, increased irritability, outbursts of anger, poor sleep, poor focus, unexplained sweating, auditory hallucinations, ongoing tremors, inability to maintain long term employment.  The Veteran's affect was depressed and his mood was anxious and sad.  His attitude was cooperative; his appearance neat; and he had good eye contact.  He had auditory hallucinations but had no delusions.  He had homicidal ideation (without intent or plan) but denied suicidal ideation.  Insight, judgment and attention were good and memory and orientation were intact; his speech was normal.  Noted strengths were that the Veteran was verbal and had family support; noted liabilities, chronic mental illness.  The diagnosis was PTSD and a GAF of 50 was assigned.  The physician commented that though the Veteran displayed verbal skills and was supported by his family, the longevity of symptoms and such severe exposure to trauma would likely be a liability to his treatment process.

The Veteran underwent VA fee basis examination in January 2008.  He then reported that, since service, he experienced nightmares related to military stressors.  His wife did not sleep with him because he acted out and swung his arms.  Reportedly, he bruised his arms from the swinging in his sleep and displayed several bruises on his arms.  The Veteran reported that he avoided crowds and tried to forget the incidents of his military service.  Loud noises startled him and he felt a constant need to look behind him.  He complained of a depressed mood and feelings of guilt at not being able to save a fellow soldier killed in an ambush attack.  The Veteran stated that he had episodes of increased anger which caused him to self isolate to help avoid confrontations.  He reported that he was socially detached and had no friends.  In 1990 he reportedly attempted to overdose on Persantine.  He complained of continuous anxiety and his hands shook when he was not on his anxiety medication.  His psychiatric medications consisted of Mirtazapine, Diazepam and Citalopram; his anxiety was helped by the Diazepam.

On examination, the Veteran was described as well groomed and casually dressed.  There were no abnormal movements, except for a mild tremor of the hands when extended.  Reportedly, the tremor worsened with anxiety.  His speech was normal.  The Veteran denied any suicidal or homicidal ideation, presently.  His thought process was linear and did not exhibit any delusional thinking and he denied any paranoia.  He was alert and oriented and his insight, judgment, memory and concentration were good.  The diagnosis was PTSD and a GAF of 60 was assigned

The examiner noted that the Veteran's PTSD symptoms consisted of depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often) and chronic sleep impairment, and expressed that the psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self care and normal conversation.  However, the examiner also indicated that the Veteran had difficulty establishing and maintaining effective work/school and social relationships.  In this regard, the examiner noted that the Veteran reported having no friends and was socially isolated.

A private treatment record dated in January 2009 includes a notation that the Veteran's PTSD symptoms failed to remit.  The examiner noted that the symptoms included daily panic attacks and severe anxiety which impaired the Veteran's judgment and thinking and disturbed his motivation and mood.  The Veteran had noted difficulty with social settings and was unable to concentrate or perform required daily self and social responsibilities.  The examiner opined that the psychiatric symptoms caused extreme duress and difficulty understanding complex and simple commands.  Accordingly, the examiner concluded that the Veteran was unable to obtain or maintain work to fulfill responsibilities of employment and was often rendered incapable of self care.

A private treatment record dated in July 2009 reflects a comment that the Veteran's PTSD symptoms had worsened, resulting in further decline in his overall functioning.  To that end, the examiner noted that the Veteran's PTSD symptoms resulted in social impairment with deficiencies in most areas and that the Veteran exhibited obsessional rituals which continued to interfere with routine activities.  The examiner stated that the Veteran had persistent difficulty in managing his personal hygiene and activities of daily living resulting in neglect of his personal appearance.  He had decreased ability to cope with or adapt to stress inducing situations and recently had Abilify added to his list of medications, which he was unable to tolerate.  A GAF score of 40 was assigned.

On VA examination in March 2011, the Veteran reported that he spent approximately 1-2 hours/day outside of his bedroom (the rest of the time was spent isolated in his bedroom.  He and his wife of 51 years slept in separate rooms due to his sleep disturbances.  He had two adult children and grandchildren he saw approximately 1-2 times per year because the Veteran did not travel.  Reportedly, he isolated himself to manage his anxiety and irritable, both symptoms of his PTSD which interfered with his ability to take part in family relationships and activities. The Veteran stated that he had one former neighbor that visited once a week on Sunday; but that, otherwise, he did not leave the house and was unable to seek out, initiate or maintain social relationships.  

The examiner opined that the Veteran's current functioning was marginal.  His relationships with his wife, children and grandchildren were compromised by his inability to leave the house or interact with others.  The Veteran's capacity to form and maintain social relationships was severely impacted by PTSD.  To that end, the examiner noted that the Veteran managed his symptoms of irritability and anxiety by withdrawing; any attempt at functioning outside his comfort zone resulted in dramatic increases in the symptoms.

On examination, the Veteran was described as clean, neatly groomed and appropriately dressed.  His speech was slow and his psychomotor activity was lethargic and fatigued.  His attitude was cooperative; however, his affect was flat and his mood was dysphoric.  He was unable to perform the serial 7's and could not spell a word backwards.  He was oriented; his thought process/content was unremarkable; exhibited no delusions and understood the outcome of his behavior.  However, his judgment and insight were poor to fair.  He demonstrated chronic sleep impairment; however he did not exhibit hallucinations, inappropriate behavior, obsessive/ritualistic behavior, homicidal or suicidal thoughts.  He demonstrated good impulse control and self isolated to control anger and aggressive impulses.

He was unable to maintain minimal personal hygiene, requiring the assistance of his wife for dressing and other basic self care.  He left the house only to attend doctor's appointments.  His memory was mildly to moderately impaired.  

According to the examiner, the diagnosis of PTSD was confirmed and a GAF of 35 was assigned because there was "major impairment in several areas," including work, family relations, social interactions, thinking and mood.  The examiner found that the Veteran's PTSD symptoms were common for those diagnosed with severe PTSD.  The examiner opined that the Veteran experienced very severe manifestations of PTSD symptoms that made it very difficult if not impossible for him to seek employment, much less function appropriately in a work environment.  The Veteran did not display the capability of forming and maintaining effective social or work relationships.  The current degree of social and occupation impairment was severe.

The aforementioned medical evidence reflects that, since the October 31, 2007 effective date of the award of service connection, the Veteran's PTSD has been manifested by depressed mood, severe anxiety, suspiciousness, panic attacks, chronic sleep impairment, nightmares, irritability, outbursts of anger, auditory hallucination, social isolation, impaired judgment and thinking, disturbance of mood and motivation, difficulty understanding complex and simple commands, and an inability to establish and maintain effective relationships.  Collectively, these symptoms suggest occupational and social impairment with deficiencies in most areas, the level of impairment consistent with a 70 percent, rating.  As such, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that his PTSD has more nearly approximated the criteria for an initial 70 percent rating.

While the Veteran has not demonstrated all of the symptoms associated with the 70 percent rating criteria, the Board is well aware that not all of the demonstrative symptoms must be shown to warrant a higher rating.  In this case, the Board finds that the Veteran's overall symptomatology picture, to particularly include panic attacks, unprovoked irritability with outbursts of anger, impaired judgment, memory impairment, disturbance of motivation and mood, nightmares and almost total social isolation, support assignment of the 70 percent rating.

The Board further finds that the assigned GAF score of 50 reflected in the November 2007 private treatment record appears consistent with a 70 percent rating.  According to the DSM-IV, a GAF score between 41 and 50 reflects serious symptoms or serious impairment in social, occupational, or school functioning.  As noted, the Veteran demonstrated PTSD symptoms indicative of serious impairment in social, occupational, or school functioning with deficiencies in most areas which interfere with routine activities.  The Veteran's only maintained relationship is with his wife; he has no friends and otherwise neglected other familial relationships.  Additionally, he has been unable to maintain consistent employment.

However, at no point since October 31, 2007 has the Veteran's PTSD met the criteria for the maximum 100 percent rating.  As noted above, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  However, the objective medical evidence does not show such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name that are characteristic of the 100 percent rating.

Rather, the treatment records note the Veteran was oriented; his thought process/content was unremarkable; exhibited no delusions and understood the outcome of his behavior; did not exhibit hallucinations, inappropriate behavior, obsessive/ritualistic behavior, homicidal or suicidal thoughts; and, demonstrated good impulse control.  The Veteran also has been able to maintain a long-term relationship with his wife of over 50 years. 

In determining that the criteria for an initial rating in excess of 70 percent for the Veteran's service- connected PTSD are not met, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Moreover, as discussed above, the assigned GAF score of 50 is largely consistent with the 70 percent rating herein assigned, and no other assigned GAF score, alone, provides a basis for any higher rating. 

While the GAF scores of 40 and 35 (reflected in a July 2009 treatment record, and asssigned by the March 2011 examiner) might, conceivably, suggest impairment greater than that contemplated by the initial 70 percent rating herein assigned, the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  According to the DSM-IV, a GAF score from 31 to 40 reflects some impairment in reality testing or communication, e.g., speech is at times illogical, obscure, or irrelevant.  However, no such symptoms have been shown here.  Rather, as noted the March 2011 examiner, the GAF of 35 he was assigned to reflect the Veteran's major deficiencies major deficiencies most areas-a level of impairment consistent with the 70 percent rating herein assigned.  

For all the foregoing reasons, the Board finds that an initial 70 percent, but no higher, rating for PTSD is warranted for the period from October 31, 2007 through March 8, 2011, but that a rating in excess of 70 percent is not warranted at any time pertinent to this appeal.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for an initial 70 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

III.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service- connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

The Board notes that, in this case, the RO awarded a TDIU effective March 9, 2011, the date of the VA examination report discussed above.  Given the RO's award of the 70 percent rating for PTSD.  However, in view of the Board's decision to award the 70 percent rating from October 31, 2007, other pertinent, probative evidence discussed below, and consideration of the benefit-of-the-doubt doctrine.  38 C.F.R. § 4.16(a).  

A private treatment record dated in November 2007 reflects, in part, the Veteran's inability to maintain long term employment.  In a January 2009 private treatment record,  the examiner concluded, in part, that the Veteran was unable to obtain or maintain work to fulfill responsibilities of employment.  Finally, as noted, in the March 2011 VA examination report, the examiner opined that the Veteran experienced very severe manifestations of PTSD symptoms that made it very difficult if not impossible for him to seek employment, much less function appropriately in a work environment and concluded that the Veteran was therefore unemployable due to his PTSD.

Under these circumstances, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted for the period from October 31, 2007 through March 8, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial 70 percent rating for PTSD is granted for the period from October 31, 2007 through March 8, 2011, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 70 percent for PTSD is denied.

A TDIU is granted for the period from October 31, 2007 through March 8, 2011.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


